J. S33027/15


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                   v.                     :
                                          :
SOPHANA SOVANN,                           :        No. 1230 EDA 2014
                                          :
                        Appellant         :


                 Appeal from the PCRA Order, April 4, 2014,
            in the Court of Common Pleas of Philadelphia County
              Criminal Division at No. CP-51-CR-0012793-2008


BEFORE: FORD ELLIOTT, P.J.E. DONOHUE AND LAZARUS, JJ.


CONCURRING MEMORANDUM STATEMENT BY FORD ELLIOTT, P.J.E.:
FILED JULY 23, 2015

      I join in the Majority’s determination to remand for a Grazier hearing

in the case. My concurrence is only as to the Majority’s determination that

there was a procedural misstep in this court with respect to appellant’s

pro se status. I write solely to clarify what I believe is the proper procedure

followed by this court in such matters.

      If a pro se notice of appeal is filed in the trial court and forwarded to

this court for creation of a docket, the Prothonotary’s Office dockets the

notice to begin the appeal process. Especially in PCRA matters, which very

often involve serial petitions where there is no right to counsel, there is

nothing to indicate to this court, on the face of the notice, that the pro se

was represented by counsel below.
J. S33027/15


      On occasion, upon docketing statement review or the filing of some

application for relief by an appellant signaling the representation issue or the

entry of appearance by counsel in this court, the Prothonotary or Central

Legal Staff will, in fact, discover the problem and bring it to the attention of

a motion’s judge for action.     However, if such review is not triggered, the

appeal is treated as a pro se matter, and the briefing schedule and all

additional correspondence are sent directly to the pro se litigant.

      Frequently, as happened in this case, it is the merits panel that

ultimately   discovers,   upon   review   of   the   certified   record,   counsel’s

abandonment or failure to enter an appearance and orders appropriate

action.

      Hence, I agree in all respects with the Majority’s resolution of this

case, but for its suggestion that the administrative operations of this court

should be faulted for treating appellant as pro se based on the information

available.



      Judge Lazarus joins this Concurring Memorandum Statement.




                                      -2-